Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 38, 54-57, 59, 69-71 are pending. Upon reconsideration, the restriction requirement between inventions I and II mailed 03/16/2021 is hereby withdrawn. The election of specie requirement is not withdrawn and remains in effect. Accordingly, claims 38, 54-57, 59, 69-71 are under examination.
A search of the elected specie did not yield art. Per the MPEP 803.02.III.C.2 the examiner picks the next specie to examine. If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species.
	The examiner has extended the search to the immediately below compound.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein, R5 is a C1 alkyl (methyl), n is zero, Z is –C(R9)(R10)-C(R1)(R2)-, R9 and R10 and R1 and R2 and R3 and R4 and R11 are hydrogen, R12 is C(=O)R23, R23 is an alkyl (methyl). 
Claim Rejections - 35 USC § 112
Claims 38, 54-57, 59, 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed compounds of the Formula (E) and the pharmaceutically acceptable salts, does not reasonably provide enablement for pharmaceutically acceptable hydrates or solvates of the compound of formula (E).
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. While all of the factors have been considered, only those required for a prima facie case are set forth below.
Scope or breadth of the claims
The scope of the claims are any pharmaceutically acceptable solvate or hydrate. 
Nature of the invention
The nature of the invention is the compound of Formula (F) as seen below and/or a tautomer, stereoisomer, geometric isomer or a pharmaceutically acceptable solvate, hydrate, salt, N-oxide or prodrug thereof.

    PNG
    media_image2.png
    142
    366
    media_image2.png
    Greyscale

Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed with the examiner’s definition of one of ordinary skill in the art (a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that 
State of, or the amount of knowledge in, the prior art and the level or degree of predictability, or a lack thereof, in the art
Active pharmaceutical ingredients (APIs) are frequently delivered to the patient in the solid-state as part of an approved dosage form (e.g., tablets, capsules, etc.). Solids provide a convenient, compact and generally stable format to store an API or a drug product. Understanding and controlling the solid-state chemistry of APIs, both as pure drug substances and in formulated products, is therefore an important aspect of the drug development process.
APIs can exist in a variety of distinct solid forms, including polymorphs, solvates, hydrates, salts, co-crystals and amorphous solids. Each form displays unique physicochemical properties that can profoundly influence the bioavailability, manufacturability purification, stability and other performance characteristics of the drug.
For ionizable compounds, preparation of salt forms using pharmaceutically acceptable acids and bases is a common strategy to improve bioavailability.
However, the existence and identity of hydrates, solvates, co-crystals and polymorphs have defied prediction. (Morissette et al. Advanced Drug Delivery Reviews 2004, 56, 275-300). Due to the unpredictability of the existence and identity of hydrates, solvates, and co-crystals, the state of the prior art is one of unpredictability.
Amount of guidance or direction provided by the inventor and the presence or absence of working examples

Quantity of experimentation required to make and use the claimed invention
Without any working examples and/or guidance from the applicant on how to make and use the solvates and hydrates of the compound of formula (F) coupled with the unpredictability of the art, one of ordinary skill would be required to perform undue experimentation to prepare any solvate/hydrate of the compound of formula (E). This rejection can be overcome by deletion of the words "solvate, hydrate" from claims 38, 54, 57 and 69-71.

Claims 38, 54-57, 59, 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed compounds of the Formula (F) and the pharmaceutically acceptable salts, does not reasonably provide enablement for “prodrugs” of the compound of formula (E).

A listing of the Wands factors is recited above and these factors are considered below.
Scope or breadth of the claims
The scope of the claims are any pharmaceutically acceptable prodrug of the instant compounds. 
Nature of the invention
The nature of the invention is the compound of Formula (F) as seen below and/or a tautomer, stereoisomer, geometric isomer or a pharmaceutically acceptable solvate, hydrate, salt, N-oxide or prodrug thereof.

    PNG
    media_image2.png
    142
    366
    media_image2.png
    Greyscale

Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 
State of, or the amount of knowledge in, the prior art and the level or degree of predictability, or a lack thereof, in the art
Prodrugs are known as drugs that once administered to the patient are metabolized into the active therapeutic agent. For example "prodrugs are bioreversible derivatives of drug molecules used to overcome some barriers to the utility of the parent drug molecule. These barriers include, but are not limited to, solubility, permeability, stability, presystemic metabolism, and targeting limitations" (277). Stella, Valentino J, Expert Opinion of Therapeutic Patents, Prodrugs as therapeutics, 2004 14(3): 277-280
Testa discloses, on page 2098, the challenges in prodrug research being synthesis, physicochemical profiling, pharmacokinetic profiling and toxicological assessment, and goes on to disclose prodrug optimization is difficult to predict and achieve (Testa, Bernard, Biochemical Pharmacology, Prodrug Research: futile or fertile? 68 (2004) 2097-2106,).
Lessons Learned from Marketed and Investigational Prodrugs, 47(10) (2004) 2394-2404. Ettmayer goes on to disclose “At the beginning of each prodrug program, there should be a clear definition of the problem to solve and defect to improve. The prodrug approach should not be misunderstood as a universal solution to all barriers to a drug's usefulness.” Ettmayer discloses (p. 2402) that "the focus on victorious prodrugs should not be misunderstood as neglecting the inherent difficulties and additional layers of complexity a prodrug strategy might face." Due to difficulties and complexities of a prodrug strategy as disclosed by Ettmayer and the complexity of the prediction and achievability of the prodrug as disclosed by Testa it is concluded that the need for, making and validating prodrugs is unpredictable and complex.
Amount of guidance or direction provided by the inventor and the presence or absence of working examples
The instant disclosure defines “prodrugs” in paragraphs 213-215 and recites functional groups that can be used to make prodrugs (paragraph 215). However, the instant disclosure does not provide any instruction to make or use the instant prodrugs, nor does it provide any working examples of the same. Therefore, the specification does not adequately enable a method of making all prodrugs of the compounds that the claims encompass. This rejection can be overcome by deletion of the words "prodrug" from claims 38, 54, 57 and 69-71.


Claims 54-56 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The Guidelines for Written Description state “The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art” (Federal Register/ Vol. 66, No. 4/Friday, January 5, 2001/Notices, column 1, page 1105). The Guidelines further state, “[t]he claim as a whole, including all limitations found in the preamble, the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement” (at page 1105, center column, third full paragraph). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood v. American Airlines Inc. (CA FC) 41 USPQ2d 1961 (at 1966).

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.

In the instant case, the claims are directed to a method of inhibiting degeneration of a retinal cell in a retina comprising contacting the retina with a compound of Formula (F).
(1) Level of skill and knowledge in the art: 
The instantly claimed method to inhibit degeneration of retinal cells encompasses many different types of diseases and disorders that can include retinitis pigmentosa (RP) macular degeneration, retinal detachment and environmental injuries (Telias et al. (Degeneration-Dependent Retinal Remodeling: Looking for the Molecular Trigger, Frontiers in Neuroscience, pp. 1-7, Published 12/18/2020)). Telias et al. goes on to teach (p. 2) RP can be caused many different mutations in several different genes and RP still remains an orphan disease with no routine treatment. Per Telias et al. there is a lack of knowledge in the treatment of diseases and disorders that cause cell degradation and eventual death of the cell. Therefore, the level and skill in the art is very limited with respect to any and all treatments that inhibit degeneration of retinal cells.
(2) Partial structure:
Applicant has identified and described some of the compounds that are encompassed by the compound of formula (F). See examples 1-197. 
(3) Physical and/or chemical properties and (4) Functional characteristics:
The only example of a purported inhibition of degradation of a retinal cell is Example 202. Wherein the viability of a retinal cell is studied when subjected to the instant compounds and a stressor A2E. 
(5) Method of making the claimed invention:
Guidance is only given with respect to the viability of a retinal cell when subjected to the instant compounds and a stressor A2E. However, guidance 


The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38, 54-57, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘185 (US Patent 5,661,185, Patent date 08-1997) in view of ‘180 (USPGPub 2005/0260180, Published 11-2005) and as evidence by Telias et al. (Degeneration-Dependent Retinal Remodeling: Looking for the Molecular Trigger, Frontiers in Neuroscience, pp. 1-7, Published 12/18/2020) and as evidence by Viestenz et al. ABSTRACT (Parapapillary Autofluorescence as Indicator for Glaucoma, Klin Monbl Augenheilkd, 223(4), pp. 315-320, Published 2006. The full article of Viestenz et al. will be mailed as soon as the examiner acquires the article) and as evidence by Sparrow et al. (The Lipofuscin Fluorophore A2E Mediate Blue Light-Induced Damage to Retinal Pigmented Epithelial Cell, Retinal Cell Biology, Vol. 41, pp. 1-26, Published 06-2000).

Interpretation of Claims

    PNG
    media_image3.png
    115
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    117
    693
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    103
    619
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    98
    673
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    140
    682
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    182
    682
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    119
    687
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    182
    683
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    214
    692
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    303
    686
    media_image12.png
    Greyscale

	Concerning claims 55 and 56 and the specific cells, these cells are found in the retina and would have therefore existed in the retina. 
Concerning lipofuscin being N-retinylidene-N-retinyl-ethanolamine, any and all lipofuscin would be covered by this genus. 
Scope of the Prior Art
	185 teach (column 1) the treatment of glaucoma via melatonin agonists. 185 goes on to teach (column 4) melatonergic agents, e.g. (column 5) the immediately below compound. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	185 teach (column 14) the administration can include ocular routes. This is motivation to administer the above compound via an ocular route.
Ascertaining the Difference
	185 does not teach contacting the retina with the above compound.
Secondary Reference
	180 teach (par. 106) administration directly to the eye can include injections to the retina. This teaching instructs ocular routes of administration include retina injections.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 185 and 180 to arrive at the instant invention with a reasonable expectation of success.
For example, would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have administered the compound N-[3-(3-methoxyphenyl)propyl]acetamide taught by 185 (column 5) via an ocular route (column 14) to a patient. The ordinary artisan in need of an ocular route would have understood from the teachings of 180 (par. 106) that an ocular route can be injection into the retina. Upon injecting the retina of a patient with the above compound, inhibition of regeneration of rhodopsin, inhibition of degradation of retinal cells and reduction of lipofuscin pigment (A2E) in a retina of a subject in need thereof would have occurred.
Upon injection of the retina, the instant neuronal and photoreceptor cells would have necessarily been contacted with the compound taught by 185 (column 5) via the above argued injection. The reason being these cells are a part of the retina as evidence by Telias et al. (introduction).

	Concerning the subject in need thereof of reduction of lipofuscin, lipofuscin accumulates in the retina of patients suffering from glaucoma as evidence by Viestenz et al. (abstract).
Concerning the A2E being a lipofuscin, this is known as evidence by Sparrow et al. (page 1).
Thus upon administration of the compound taught by 185 (column 5) suffering from glaucoma, the ordinary artisan would have been administering the instant compound to a patient in need of reduction of lipofuscin (A2E).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38, 54-57, 59 and 69-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. ‘825 (US Patent 10,730,825 in view of ‘180 (USPGPub 2005/0260180, Published 11-2005).   


    PNG
    media_image13.png
    362
    444
    media_image13.png
    Greyscale

	825 does not claim administration to the retina. 
However, the ordinary artisan in need of a definition of administering would have looked to the specification and would have found in column 2 administration locally to the eye.
180 teach (par. 106) administration directly to the eye can include injections to the retina. This teaching instructs one of the administrations to be retina injections. 
Upon injecting the retina of a patient with the above compound, inhibition of regeneration of rhodopsin, inhibition of degradation of retinal cells and reduction of lipofuscin pigment (A2E) in a retina of a subject in need thereof would have occurred. 
.

Claims 38, 54-57, 59 and 69-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. ‘807 (US Patent 8,993,825 in view of ‘180 (USPGPub 2005/0260180, Published 11-2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 807 claims the following.

    PNG
    media_image14.png
    266
    366
    media_image14.png
    Greyscale

	807 does not claim administration to the retina. 
However, the ordinary artisan in need of a definition of administering would have looked to the specification and would have found in the section labeled “pharmaceutical Compositions” administration locally to the eye.
180 teach (par. 106) administration directly to the eye can include injections to the retina. This teaching instructs one of the administrations to be retina injections.

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Claims 57, 59 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. ‘027 (US Patent 10,471,027).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 027 claims the following.

    PNG
    media_image15.png
    125
    444
    media_image15.png
    Greyscale

	027 does not claim reducing lipofuscin pigment. 
However, the ordinary artisan in need of a definition of Stargardt’s macular dystrophy would have looked to the specification and would have found in the section labeled “Detailed Description of the Invention” lipofuscin pigment, A2E, formation may be responsible for the degradation of the retina.
Upon administration orally, reduction of lipofuscin pigment (A2E) in a retina of a subject in need thereof would have occurred. 
.

Claims 38, 54-57, 59 and 69-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. ‘286 (US Patent 10,639,286) in view of ‘180 (USPGPub 2005/0260180, Published 11-2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 286 claims the following.

    PNG
    media_image16.png
    287
    366
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    232
    386
    media_image17.png
    Greyscale

	286 does not claim administration to the retina. 
However, the ordinary artisan in need of a definition of introducing would have looked to the specification and would have found in the section labeled “pharmaceutical Compositions” administration locally to the eye.
180 teach (par. 106) administration directly to the eye can include injections to the retina. This teaching instructs one of the administrations to be retina injections.
Upon injecting the retina of a patient with the above compound, inhibition of regeneration of rhodopsin, inhibition of degradation of retinal cells and reduction of lipofuscin pigment (A2E) in a retina of a subject in need thereof would have occurred. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Claims 38, 54-57, 59 and 69-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. ‘615 (US Patent 10,188,615) in view of ‘180 (USPGPub 2005/0260180, Published 11-2005).   


    PNG
    media_image18.png
    436
    443
    media_image18.png
    Greyscale

	615 does not claim administration to the retina. 
However, the ordinary artisan in need of a definition of introducing would have looked to the specification and would have found in the section labeled “pharmaceutical Compositions” administration locally to the eye.
180 teach (par. 106) administration directly to the eye can include injections to the retina. This teaching instructs one of the administrations to be retina injections.

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.
Claims 38, 54-57, 59 and 69-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. ‘496 (US Patent 9,737,496) in view of ‘180 (USPGPub 2005/0260180, Published 11-2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 496 claims the following.

    PNG
    media_image19.png
    137
    442
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    283
    423
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    194
    420
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    114
    445
    media_image22.png
    Greyscale


	496 does not claim administration to the retina. 
However, the ordinary artisan in need of a definition of introducing would have looked to the specification and would have found in the section labeled “pharmaceutical Compositions” administration locally to the eye.

Upon injecting the retina of a patient with the above compound, inhibition of regeneration of rhodopsin, inhibition of degradation of retinal cells and reduction of lipofuscin pigment (A2E) in a retina of a subject in need thereof would have occurred. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Conclusion
Claims 38, 54-57, 59, 69-71 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/B.G.D/           Examiner, Art Unit 1622   

	/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628